Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 4/5/21 and 10/20/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims
In Claim 1, line 16, please amend to, “applying [[a]] the cosmetic conditioning composition comprising [[a]] the compound of formula (I) in an amount…”

In Claim 1, line 17; Claim 1, line 20; Claim 25, line 2; Claim 27, line 2; Claim 27, line 3; Claim 31, line 1; please amend the phrase accordingly, “…the cosmetic conditioning composition…”

In Claim 32, line 16, please amend to, “comprises applying [[a]] the cosmetic composition comprising [[a]] the compound of …”

In Claim 32, line 22, please amend the phrase accordingly, “…the cosmetic 

Claims 34-35 (Canceled). 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed processes are novel and non-obvious over the teachings of the prior art.  The closest prior art is Jegou et al. (FR 2944967) and Dalko (US 2003/0223945).
Jegou et al. teach methods for protecting color of artificially dyed hair (e.g. page 1, paragraph 1).  Jegou et al. teach that the methods comprise applying a composition to the hair and heating the hair with a curling or flat iron (e.g. page 51, last paragraph to page 53, first paragraph). Jegou et al. teach that the heating step is performed with a flat iron by "gradually moving or sliding along the strands" (e.g. page 52, last paragraph). Jegou et al. teach that the composition may be applied to sensitized (i.e. damaged hair) (e.g.  page 69, paragraph 1).  Jegou et al. teach that the composition comprises an oxidized polysaccharide (e.g. page 1, paragraph 1), an aqueous physiologically acceptable medium (e.g. page 6, last paragraph) additional care agents (e.g. page 13-14).  Jegou et al. teach that the composition comprising conditioning agents (e.g. pages 13-14, 49).  Dalko et al. teach a cosmetic composition and methods for caring for human hair comprising applying pyridinedicarboxylic acid derivatives to the hair (e.g. abstract; paragraph 0015; Claim 1), which meets the limitations of formula I.  
It would not have been obvious to one of ordinary skill in the art to exclude the oxidized polysaccharide of Jegou et al. or to apply the composition to hair which had been bleached, artificially dyed, relaxed and/or permanent waved. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16-19, 23-27, 29-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619